In re J.C. Penney Corporation Inc. et al.; Dameron, Randy; — Defendant(s); Applying for Supervisory and/or Remedial Writs, Parish of Rapides, 9th Judicial District Court Div. C, No. 217,228; to the Court of Appeal, Third Circuit, No. CW 05-00152.
Not considered; not timely filed. See Sup.Ct. Rule X, Sect. 5(d) (“In all cases where the presumption [of timely filing] does not apply, the timeliness of the mailing shall be shown only by an official United States postmark or by official receipt or certificate from the United States Postal Service made at the time of mailing which indicates the date thereof.”) See also Sup. Ct. Rule X, Sect. 5(a) and Morris v. Stueben, 01-0137 (La.3/16/01), 781 So.2d 1220.